GLADNEY, Judge.
Harold F. Lewing obtained a final decree of divorce from his wife, Norma Poteet Lewing, December 3, 1963. The judgment granted to Mrs. Lewing the custody of Debbie Lewing, single issue of the marriage, born on October 12, 1950, and fixed the support for said child at $100 per month. On September 30, 1965 Norma Poteet Lewing instituted a rule against her husband, the purpose of which was to have the support allowance for the child increased to the sum of $150 per month. Following a hearing, during which the father voluntarily agreed to an increase in the allowance of $20 per month, judgment was rendered on the rule modifying the allowance to increase it to the sum of $120 per month. Norma Poteet Lewing has appealed from this judgment asking that the allowance be increased to the sum of $150 per month, basing her demands on the increased needs of Debbie Lewing, and a salary increase of the father amounting to $1100 per year.
The trial court concluded after trial of the rule that plaintiff therein had failed to disclose justification for an increase in the alimony payable for the child, pointing out that the principal change in circumstances has been shown as a change in the tastes and living expenses of the plaintiff in rule and her daughter. The finding of the trial court is amply supported by the evidence which reflects that Debbie Lewing enjoys many advantages that other children do not enjoy, and that her proper needs are being amply met from the alimony being paid by her father.
Accordingly, we find no error in the judgment of which appellant complains and it will be affirmed.
We are of the opinion that the costs incurred in the rule and on this appeal should be paid by appellee, and it is so ordered.
Affirmed.